In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00101-CR



           MICHAEL D. MENEFEE, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 32,636-A




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

          Michael D. Menefee has filed a motion to transfer the reporter’s record and the clerk’s

record from the direct appeal of his conviction of murder in cause number 06-05-00204-CR,

styled, Michael D. Menefee v. The State of Texas, to the present case in which Menefee appeals

the denial of his motion for DNA testing. In support of his request, Menefee contends that he

will need to refer to various exhibits and portions of testimony from his trial of conviction in this

appeal.

          Because Menefee is entitled to a complete record in the present appeal, we grant his

request and direct the clerk of this court to file the reporter’s record and the clerk’s record in

cause number 06-05-00204-CR, styled, Michael D. Menefee v. The State of Texas, in the present

case.

          IT IS SO ORDERED.



                                                      BY THE COURT

Date: December 22, 2020




                                                 2